Citation Nr: 0416873	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had one month and four days of active service 
between December 1965 and September 1966.  He apparently had 
been AWOL from January to June 1966 and then in confinement 
in July and through August 1966.  He was discharge under 
honorable conditions.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 decision by the RO that determined 
that new and material evidence had not been received to 
reopen a claim for an acquired psychiatric disorder.  

In February 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the instant matter to RO for additional development of the 
record.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran has claimed service connection for PTSD based on 
his non-combat experiences during his period of active duty.  
He has alleged that his PTSD is based on in-service personal 
assault from his commanding officers and fellow service 
members.  

A review of the medical evidence of record reflects the 
diagnosis of PTSD.  However, the Board notes that, despite 
several attempts have been made to obtain credible supporting 
evidence of the veteran's in-service stressors, the 
evidentiary development has been incomplete.  

Specifically, in a letter dated in September 2000, the 
veteran's treating VA psychiatrist noted that he had treated 
the veteran "for several years" in the Mental Health Clinic 
for PTSD.  

Also, in a July 2000 PTSD questionnaire, the veteran's 
psychologist noted the veteran's outpatient treatment for 
PTSD.  The Board notes that no such treatment records have 
been associated with the veteran's claims folder.  

Given that the claim turns on a question of fact and that 
there appear to be outstanding medical records that could be 
relevant to the claim, VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Also, in his March 1993 Notice of Disagreement, the veteran 
requested a hearing before the RO and a Board hearing.  It is 
unclear whether the veteran was scheduled for a hearing that 
was later cancelled or whether the veteran withdrew his 
hearing request.  The RO should clarify whether the veteran 
still desires a hearing.  

Further, while the record contains the veteran's Social 
Security Administration (SSA) disability decision, the Board 
notes that no medical evidence or documentation has been 
associated with the veteran's claims file.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the appellant is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Finally, the veteran has alleged that his PTSD is based on 
personal assault.  In this case, the RO should attempt to 
obtain a more detailed statement from the veteran regarding 
the nature of his claimed in-service, non-combat stressors, 
citing to the pertinent regulations regarding what 
constitutes credible supporting evidence under 38 C.F.R. 
§ 3.304(f)(3).  

Once a response has been received, the RO should take 
appropriate steps in order to verify the veteran's claimed 
stressors through the appropriate agency.  

Then, the RO should undertake to have veteran in order to 
have the veteran examined by VA.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
in order to obtain a detailed statement 
from the veteran regarding the nature of 
his in-service stressors, to include his 
experiences that led to his absenting 
himself from service in January 1966 and 
his period of incarcerated at the Post 
Stockade in Fort Dix, New Jersey in July 
1966.  Then, based on the veteran's 
response, the RO should undertake to 
refer the case to the appropriate agency 
in an attempt to verify the claimed in-
service stressors identified by the 
veteran.  

2.  The RO should take appropriate steps 
to contact the veteran and inquire 
whether he still wants a hearing (i.e. a 
hearing in Washington, D.C., a hearing 
before a Veterans Law Judge at the RO, a 
hearing before a hearing officer at the 
RO), and take appropriate action based on 
the response received.  Any response 
received should be associated with claims 
folder and should be addressed to the 
extent possible before the claims folder 
is returned to the Board after 
development and adjudication indicated 
hereinbelow.  

3.  The RO should take appropriate steps 
in order to attempt to obtain any 
outstanding service medical records for 
the period from December 1965 to 
September 1966, to include any mental 
health evaluation(s) and/or treatment for 
personal assault that occurred in the 
Post Stockade at Fort Dix.  

4.  The RO should obtain any treatment 
records for the veteran from VA, to 
include psychiatric treatment at the 
Mental Health Clinic for PTSD, Boston VAMC 
and any psychological treatment, dated 
from 1984 to the present.  

5.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's July 
1985 claim for Social Security 
Administration disability benefits.  

6.  Then, the veteran should be afforded 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed innocently acquired psychiatric 
disorder.  All indicated testing should 
be performed in this regard.  The claims 
folder should be made available to the 
examiner in connection with his 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from innocently acquired 
psychiatric disability due to disease or 
injury in service.  If PTSD is diagnosed, 
then the examiner should identify any 
specific stressor that supports the 
diagnosis.  

7.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  If 
any benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the appellant and 
his representative, if any, and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




